               Case 2:17-cv-04612-GMS Document 244 Filed 11/21/19 Page 1 of 3



 1   Sean M. Carroll, #027171
     Darrell E. Davis, #011442
 2   David I. Weissman, #027042
 3   Christopher T. Curran, #032583
     CLARK HILL PLC
 4   14850 N Scottsdale Road, Suite 500
     Scottsdale, Arizona 85254
 5
     Telephone: (480) 684-1100
 6   Email: scarroll@clarkhill.com
             ddavis@clarkhill.com
 7           dweissman@clarkhill.com
 8           ccurran@clarkhill.com
     Attorneys for Defendants Riot Hospitality Group, LLC nka Noatoz, LLC,
 9
     RHG Ventures, LLC; 4425 Saddlebag, LLC; 4425 Saddlebag 2, LLC;
10   Ryan Hibbert; Milo Companies, LLC; and Rooke, LLC

11
                                  UNITED STATES DISTRICT COURT
12
                                           DISTRICT OF ARIZONA
13

14   Alyssa Jones,                                      Case No.: 2:17-CV-04612-PHX-GMS
15           Plaintiff,

16   v.                                                     AMENDED NOTICE OF
                                                               DEPOSITION
17   Riot Hospitality Group, LLC n/k/a Noatoz
     LLC, RHG Ventures, LLC, 4425
18   Saddlebag, LLC, 4425 Saddlebag 2 LLC;
     JW Bar, LLC; Milo Companies, LLC;
19   Rooke, LLC; MRM Hospitality, LLC;
     Ryan Hibbert; individually and in his
20   official capacity

21           Defendants.

22

23           Pursuant to Fed.R.Civ.P. 26 and 30, Defendant 4425 Saddlebag, LLC hereby sets
24   the deposition of the person whose name, or general description sufficient to identify the
25   person, will be taken by the undersigned at the address stated below and at the date and
26   time stated below, before an officer authorized by law to administer oaths.
27

28                                                  1
     ClarkHill\44374\325664\222741654.v1-11/21/19
               Case 2:17-cv-04612-GMS Document 244 Filed 11/21/19 Page 2 of 3



 1

 2   PERSON TO BE EXAMINED:                         Chelsea Myers
 3   DATE AND TIME OF DEPOSITION: Thursday, December 19, 2019, at 1:00 p.m.
 4   PLACE OF DEPOSITION:                           CLARK HILL PLC
                                                    14850 North Scottsdale Road
 5
                                                    Suite 500
 6                                                  Scottsdale, Arizona 85254

 7   METHOD OF RECORDING:                           Stenography
 8                                                  Brush & Terrell Court Reporting
                                                    (623) 561-8046
 9
                                                    and
10

11                                                  Videography
                                                    K-Video Productions
12                                                  (602) 992-4443
13

14           DATED this 21st day of November, 2019.

15
                                                    CLARK HILL PLC
16

17
                                                    By:      s/ David I Weissman
18                                                        Sean M. Carroll
                                                          Darrell E. Davis
19                                                        David I. Weissman
20
                                                          Christopher T. Curran
                                                          Attorneys for Defendants Riot Hospitality
21                                                        Group, LLC nka Noatoz, LLC; RHG
                                                          Ventures, LLC; 4425 Saddlebag, LLC;
22                                                        4425 Saddlebag 2, LLC; Ryan Hibbert;
23                                                        Milo Companies, LLC; and Rooke, LLC

24

25

26

27

28                                                        2
     ClarkHill\44374\325664\222741654.v1-11/21/19
               Case 2:17-cv-04612-GMS Document 244 Filed 11/21/19 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE
 2           I hereby certify that on November 21st, 2019, I electronically transmitted the
 3   attached document to the Clerk’s Office using the CM/ECF System for filing, and
 4   transmittal of a Notice of Service of Electronic Filing to the individuals registered with
 5   CM/ECF.
 6

 7                                                  By: s/ Deb Lukas
 8

 9   222741654.1 44374/325664

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                    3
     ClarkHill\44374\325664\222741654.v1-11/21/19
